Citation Nr: 0318375	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from April 1980 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A Travel Board hearing was held on November 7, 2002, before 
Bettina S. Callaway, the Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002) and who is rendering the 
determination in this case.

In light of the veteran's testimony and evidence of record, a 
determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for a right 
foot, left foot, and a left elbow 
disorder, since the veteran retired from 
service in January 2000.  Obtain records 
from each health care provider the 
appellant identifies.

2.  After completion of any development 
resulting from paragraph 1 above, the RO 
should schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a right foot, 
left foot, and/or a left elbow disorder.  
All indicated tests and studies should be 
conducted, including x-ray studies of the 
veteran's feet and left elbow.  The 
examiner must be provided with the claims 
file and a copy of this remand, and must 
indicate in the examination report that 
this has been accomplished.  The examiner 
should be instructed to review the 
medical records in the claims file, 
including the service records.  

?	The examiner should note that the 
veteran was in service from April 
1980 to January 2000, and he has 
consistently complained of bilateral 
foot and left elbow pain during the 
final years of service and since his 
retirement.  The veteran maintains 
that he has arthritis of the feet 
and left elbow; however, there are 
no x-ray studies of record to 
support this.  

?	If the examiner determines based on 
x-ray evidence that the veteran does 
not have arthritis of the right 
and/or left foot and/or the left 
elbow, the examiner should determine 
whether the pain described by the 
veteran is caused by another 
disorder.  

?	In this regard, the Board notes that 
various service medical records 
indicate assessments that the 
veteran was treated for plantar 
fasciitis in the late 1990s.  The 
veteran also complained of foot and 
left elbow pain on his report of 
medical history as part of his 
service retirement examination.  
These records are marked with a 
white paper tab in one of the 
envelopes that contains his service 
medical records.  

?	The examiner should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current 
arthritis developed during service 
or within one-year of discharge from 
service in January 2000.  

?	If arthritis is not shown by x-ray 
evidence in either foot or left 
elbow, then the examiner should 
determine whether any diagnosed foot 
or left elbow disorder is 
"likely," "at least as likely as 
not," or "unlikely" to have 
developed during service or is 
proximately due to complaints of 
pain during service. 

?	("As likely as not" does not mean 
"possible," but, rather, that the 
medical evidence both in favor of 
and against a causal relationship is 
so evenly balanced that, in the 
examiner's expert opinion, it is as 
medically sound to determine that 
there is a causal connection as it 
is to find against such a 
connection.)

?	If, in the examiner's opinion, the 
veteran does not cooperate, then 
please have the examiner review the 
record and address the foregoing 
questions based on a review of the 
record without a physical 
examination.

?	If it is not medically possible to 
make the foregoing findings, the 
examiner should state this and 
explain why.

3.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO on remand and 
any relevant amendments to the law.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 






addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




